          Case 2:20-cv-00232-LPL Document 34 Filed 07/14/20 Page 1 of 3


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ABDUL RASHEED,                                  )
                                                     Civil Action No. 20 – 232
                                                 )
                    Plaintiff,                   )
                                                 )
                                                     Magistrate Judge Lisa Pupo Lenihan
 v.                                              )
                                                 )
 DETECTIVE DANIEL MAYER, et al.,                 )
                                                 )
                                                 )
                    Defendants.                  )


                                             ORDER

       Defendants have filed a Motion to Dismiss and Brief in Support thereof. (ECF Nos. 32

& 33.) One of the arguments Defendants make in their Motion is that Plaintiff’s claims should

be dismissed because he failed to exhaust his administrative remedies as required by the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). THE PARTIES ARE HEREBY

NOTIFIED THAT THE PENDING MOTION WILL BE TREATED AS A MOTION FOR

SUMMARY JUDGMENT UNDER FEDERAL RULE OF CIVIL PROCEDURE 56 WITH

RESPECT TO THE ISSUE OF PLAINTIFF’S EXHAUSTION OF ADMINISTRATIVE

REMEDIES. See e.g., Washington v. Link, 750 F. App’x 84, 87 (3d Cir. 2013) (recognizing

that declarations and screen-shots regarding the plaintiff’s grievance history are not “indisputable

authentic” documents that a court may rely on when considering a motion to dismiss); Breeland

v. Baker, 439 F. App’x 93, 94 (3d Cir. 2011) (“The District Court properly recognized that, in

order to consider Adams’s verification along with the other grievance-related documents, the

court would have to convert Dr. Baker’s Rule 12(b)(6) motion into one for summary

judgment.”); see also Renchenski v. Williams, 622 F.3d 315 (3d Cir. 2010) (district court must
          Case 2:20-cv-00232-LPL Document 34 Filed 07/14/20 Page 2 of 3




provide notice to pro se prisoners when converting a motion to dismiss into a motion for

summary judgment).

       Plaintiff is advised that in treating the Motion to Dismiss as a Motion for Summary

Judgment on this issue, it will be evaluated under the standard set forth in Rule 56 of the Federal

Rules of Civil Procedure. Plaintiff will be given an opportunity to respond to Defendants’

argument that he failed to exhaust his administrative remedies, including any additional

arguments Defendants raise in support of dismissal of Plaintiff’s Amended Complaint under

Federal Rule of Civil Procedure 12(b)(6), and he is on notice that the failure to respond to the

pending Motion may result in the entry of judgment against him.

                             AND NOW, this 14th day of July, 2020;

       IT IS HEREBY ORDERED that no formal discovery, such as interrogatories, requests

for production or requests for admission will be allowed in this case without leave of court.

However, no later than July 28, 2020, the moving Defendants shall provide Plaintiff with all

grievances and appeals or other similar documents in its possession concerning the alleged

incident or incidents at issue in the Amended Complaint if said documents exist and have not

already been provided to Plaintiff.

       IT IS FURTHER ORDERED that Plaintiff shall have until August 28, 2020 to respond

to the Defendants’ Motion.

       IT IS FURTHER ORDERED that no extensions will be granted without just cause.

       IT IS FURTHER ORDERED that Plaintiff is advised that his response to the Motion

converted into Summary Judgment may include opposing or counteraffidavits (executed by the

Plaintiff or other persons) which have either been sworn to under oath (notarized) or include at


                                                 2
          Case 2:20-cv-00232-LPL Document 34 Filed 07/14/20 Page 3 of 3




the end of the document, immediately before Plaintiff’s signature, the following in accordance

with 28 U.S.C. § 1746: “I declare under penalty of perjury that the foregoing is true and correct.

Executed this __ day of ____ , 20__.”

       IT IS FURTHER ORDERED that all affidavits, opposing or counteraffidavits must be

based upon the personal knowledge of the person executing the affidavit; that no affidavit,

amended complaint, pretrial narrative or other document containing Plaintiff’s allegations will be

considered when determining the motion for summary judgment unless it has been notarized

before a notary public or unless it contains a declaration under penalty of perjury as set forth

above; that Plaintiff may attach to his affidavits copies of any depositions, answers to

interrogatories, institutional records or other documents he wishes this court to consider when

addressing the summary judgment motion; and that the motion for summary judgment will be

evaluated under the procedure standard set forth in Rule 56 of the Federal Rules of Civil

Procedure; and that failure to respond may result in entry of judgment against him.

       IT IS FURTHER ORDERED that should Plaintiff fail to comply with this order, the

Motion will be decided without the benefit of Plaintiff’s response and the Court will consider

dismissal of this action for failure to prosecute.

                                                         /s/ Lisa Pupo Lenihan
                                                         Lisa Pupo Lenihan
                                                         United States Magistrate Judge
Cc:    Abdul Rasheed
       NL-1346
       SCI Camp Hill
       P.O. Box 8837
       2500 Lisburn Road
       Camp Hill, PA 17001

       Counsel of record
       (Via CM/ECF electronic mail)

                                                     3
